Citation Nr: 0527433	
Decision Date: 10/11/05    Archive Date: 10/25/05

DOCKET NO.  03-30 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for tendonitis of the 
knees.

2.  Entitlement to service connection for a back disorder 
with muscle spasm.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for removal of a tooth.

5.  Entitlement to service connection for headaches.

6.  Entitlement to service connection for residuals of heat 
exhaustion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1990 to May 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Houston, Texas.

The veteran testified at a hearing before the undersigned 
Veterans Law Judge in August 2004.


FINDINGS OF FACT

1.  The veteran does not have a current diagnosis of 
tendonitis of the knees which was caused or aggravated by any 
incident of service.

2.  The veteran does not have a current diagnosis of a back 
disorder with muscle spasm which was caused or aggravated by 
any incident of service.

3.  The veteran does not have a current diagnosis of tinnitus 
which was caused or aggravated by any incident of service. 

4.  The veteran does not have a current disability with 
regard to removal of a tooth which was caused or aggravated 
by any incident of service. 

5.  The veteran does not have a current disability with 
regard to headaches which were caused or aggravated by any 
incident of service.

6.  The veteran does not have a current disability of 
residuals of heat exhaustion which was caused or aggravated 
by any incident of service.


CONCLUSIONS OF LAW

1.  Tendonitis of the knees was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).

2.  A back disorder with muscle spasm was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2004).

3.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).

4.  A disability with regard to removal of a tooth was not 
incurred in or aggravated by service.  38 U.S.C.A. § 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2004).

5.  A headache disability was not incurred in or aggravated 
by service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

6.  Residuals of heat exhaustion were not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claim Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

The record reflects that the veteran was provided with notice 
of the January 2003 rating decision from which the current 
appeal originates.  He was provided with a statement of the 
case in July 2003, which notified him of the issues 
addressed, the evidence considered, the adjudicative actions 
taken, the decision reached, the pertinent law and 
regulations, and the reasons and bases for the decision.

In September 2002, prior to promulgation of the January 2003 
rating decision, the RO provided adequate notice to the 
veteran regarding what information and evidence would be 
needed to substantiate his claims for service connection, as 
well as what information and evidence would need to be 
submitted by the veteran, what information and evidence would 
be obtained by VA, and the need for the veteran to submit any 
evidence in his possession that pertains to the claims.  The 
content of the September 2002 and July 2003 letters fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran, and for which he 
authorized VA to request, were obtained by the RO.  38 
U.S.C.A. § 5103A.  In this regard, the Board notes that the 
record contains the pertinent private treatment records.  
However, with regard to the veteran's service medical 
records, the January 2003 rating decision and the July 2003 
statement of the case advised the veteran that attempts to 
obtain his service medical records had failed.  He was 
further advised in the March 2004 supplemental statement of 
the case that the National Personnel Records Center did not 
have the veteran's service medical records.  The veteran has 
not alleged that there are any other obtainable outstanding 
service medical or other medical records with regards to 
these issues.  The Board consequently finds that VA's duty to 
assist the veteran in obtaining records in connection with 
the instant appeal has been fulfilled.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran has not been prejudiced 
as a result of the Board proceeding to the merits of the 
claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Factual Background

Extensive efforts were made to locate the veteran's service 
medical records; however, to this date, the records have not 
been found.

A letter submitted by a private dentist, dated October 2001, 
indicates that the veteran had an edentulous space where his 
lower left 1st molar had been extracted.  His lower left 2nd 
and 3rd molars were tilted mesially as a result of the 1st 
molar extraction.  The dentist fitted the veteran with a 
unilateral partial to prevent extrusion of the upper 1st 
molar, further mesial tipping of the lower posterior molars, 
and distal movement of the lower left premolars.

An October 2001 private medical record indicates that the 
veteran complained of pain in his right foot and peeling of 
his feet.  On examination, the skin on the plantar surface of 
both feet was peeling.  There was no redness or lesions.  The 
assessment was dermatophytosis of the foot; and pain in limb.  

An August 2002 private medical record indicates that the 
veteran complained of weakness, being tired, and nausea for 
two days.  He complained of muscle aches and headaches for 
two days, relieved with Aleve.  The veteran stated that he 
worked outside as a mailman, and had not been able to keep up 
with his daily fluid intake.  The assessment was heat 
fatigue, transient; volume depletion (dehydration); and 
allergic rhinitis, due to pollen.

In an October 2002 statement, the veteran indicated that 
since boot camp he had problems with tendonitis of the knees, 
for which he was prescribed Motrin.  He indicated that in 
1992 he had a tooth removed, and was told that the tooth 
would move forward and cover the hole.  He stated that he had 
back spasms as a result of changing a tire on a five ton 
truck.  He indicated that his headaches and earaches were due 
to long hours on communication watch.  Lastly, he stated that 
he suffered from heat fatigue when he was instructed to train 
in a climate to which he was not yet acclimatized.

At the August 2004 hearing, the veteran testified in relevant 
part that his knee problems began in boot camp.  He stated 
that since service, he self-medicated with Motrin.  He noted 
that he injured his back in service while changing a tire, 
and treatment consisted of 60 days of light duty, Motrin, and 
no strenuous work.  With regard to tinnitus, the veteran 
stated that he was a radio operator in service, and was 
subjected to a lot of high frequency noise.  The veteran 
indicated that while he was in service, he had a tooth 
removed, but no further treatment was offered with regard to 
his teeth.  As far as his headaches, the veteran stated that 
he would get headaches in service.  Finally, the veteran 
stated that he became a "heat casualty" from training in a 
climate he was not accustomed to.  He indicated that he was 
given four IVs in order to rehydrate.

Analysis

The veteran contends that he developed tendonitis of the 
knees, a back disorder with muscle spasm, tinnitus, a tooth 
problem, headaches, and heat exhaustion while in service.  
The Board notes that efforts to obtain his service medical 
records have been futile.  The veteran has not indicated that 
he has copies of his service medical records.  The United 
States Court of Claims for Veterans Appeals (Court) has held 
that, where the service medical records are presumed 
destroyed, the Board's obligation to explain its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule is heightened.  See O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991).  The Board is satisfied that the evidence of 
record shows that VA has made every effort to secure any 
additional service records for the veteran.

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  

In order to establish service connection for the claimed 
disorder, the following must be present: Medical evidence of 
a current disability; medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Additionally, if a condition noted during service is not 
shown to be chronic, then generally a showing of continuity 
of symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  Some chronic diseases are 
presumed to have been incurred in service, although not 
otherwise established as such, if manifested to a degree of 
ten percent or more within one year of the date of separation 
from service.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. § 
3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 
3.309(a) (listing applicable chronic diseases, including 
organic diseases of the nervous system).

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  In such instances, however, a grant of service 
connection is warranted only when "all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service."  38 C.F.R. § 3.303(d).

The Board has carefully reviewed the claims file and 
considered the veteran's assertions regarding his tendonitis 
of the knees, a back disorder with muscle spasm, tinnitus, a 
tooth problem, headaches, and heat exhaustion.  

The first Hickson element is medical evidence of a current 
disability.  With regard to the veteran's claim for heat 
exhaustion and headaches, the medical evidence indicates that 
the veteran currently suffers from transient heat fatigue, to 
include headaches, and dehydration.  Therefore, the first 
Hickson element is satisfied with regard to the disabilities 
of residuals of heat exhaustion and headaches.

With regard to the veteran's claims for tendonitis of the 
knees, a back disorder with muscle spasm, tinnitus, and a 
tooth problem, there is no post-service supportive medical 
evidence showing that the veteran currently has any such 
existing disabilities.  Specifically, with regard to the 
veteran's claimed tooth condition, the October 2001 private 
medical record indicates that the veteran had a molar 
extracted, and a partial was put into place in order to 
prevent tipping and movement of the other molars.  However, 
there is no evidence that the veteran has a current 
disability with regard to his mouth or his teeth.  Therefore, 
the first Hickson element of a current disability is not 
satisfied with regard to the disabilities of tendonitis of 
the knees, a back disorder with muscle spasm, tinnitus, and a 
tooth problem.  

The second Hickson element is medical or lay evidence of an 
injury during military service.  As previously stated, the 
veteran's service medical records have not been located.  The 
second Hickson element is therefore not satisfied as to any 
of the veteran's claimed disabilities.

As for the third Hickson element, medical evidence of a nexus 
between the claimed disability and an in-service injury, 
there is no medical evidence that relates the veteran's two 
current disabilities, transient heat fatigue, to include 
headaches, to his service.  With regard to the claimed 
disabilities of tendonitis of the knees, a back disorder with 
muscle spasm, tinnitus, and a tooth problem, as stated above, 
there is no current medical evidence of any such 
disabilities; thus it follows that there is no evidence of a 
nexus between these claimed disabilities and service.  
Accordingly, the third Hickson element is not satisfied with 
regard to any of the veteran's claimed disabilities, 
including the two disabilities that are demonstrated by the 
current medical evidence.   
	
While the veteran believes he currently has tendonitis of the 
knees, a back disorder with muscle spasm, tinnitus, a tooth 
problem, headaches, and heat exhaustion as a result of in-
service injuries, he is not competent to provide evidence 
that requires medical knowledge.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  As the preponderance of the evidence is against the 
claim, and the benefit-of-the-doubt standard of proof does 
not apply.  38 U.S.C.A. § 5107(b).  Accordingly, the claims 
for service connection for tendonitis of the knees, a back 
disorder with muscle spasm, tinnitus, a tooth problem, 
headaches, and heat exhaustion must be denied.


ORDER

Entitlement to service connection for tendonitis of the knees 
is denied.

Entitlement to service connection for a back disorder with 
muscle spasm is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for removal of a tooth is 
denied.

Entitlement to service connection for headaches is denied.

Entitlement to service connection for residuals of heat 
exhaustion is denied.



	                        
____________________________________________
D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


